Citation Nr: 1724433	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1965 to October 1968.  The Veteran died in February 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in February 2009.  The immediate cause of death listed on the death certificate was aspiration pneumonia, with contributory cause listed as end stage Parkinson's disease. 

2.  At the time of the Veteran's death, service connection was not established for any disorders.  

3.  The contributing cause of the Veteran's death, Parkinson's disease, is presumed to be related to his in-service herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in February 2009; his death certificate identified the immediate cause of death as aspiration pneumonia, with contributing cause of death identified as end stage Parkinson's disease.  The Veteran was not service-connected for aspiration pneumonia or Parkinson's disease.    

To be clear, the appellant does not claim that that the Veteran's main cause of death (aspiration pneumonia) should be service-connected.  Instead, the appellant argues that the Veteran's contributing cause of death, Parkinson's disease, was caused by his in-service herbicide exposure.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases if such disease manifested to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312 (a) (2016).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service" versus "blue water service").  See 38 C.F.R. § 3.307 (a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309 (e) will be considered service connected even though there is no record of such disease in service.  Parkinson's is among the listed disabilities attributable to herbicide exposure.  
 
The appellant stated that the Veteran served aboard a vessel which was in the waters of Vietnam and, as such, was exposed to herbicide, which later caused his Parkinson's disease.  

The record shows that the Veteran served aboard the USS Pickaway from March 26, 1967 to October 4, 1968.  The response to the March 2004 VA request for information reported that the Veteran did serve on the USS Pickaway while the ship was in the official waters of the Republic of Vietnam, but that personnel records did not contain enough information to make a definitive statement regarding in-country service.  

The August 2011 Defense Personnel Records Information Retrieval System (DPRIS) information request response related that the USS Pickaway arrived in DaNang harbor on June 29, 1967, to deliver trucks and cargo for the US Marines stationed there.  From July to September the ship made numerous cargo runs to Japan, and in late September carried out a port familiarization cruise of the ports of South Vietnam.  Two landing craft personnel boats were put in the water as soon as the anchor was dropped at each port to serve as security picket boats.  Then the ship went to the Philippines, and returned to Vietnam in October, and then operated off the coast of Taiwan and Japan.  On December 9, 1967, the USS Pickaway arrived back in the US, in San Diego.  The information request continued that ship history did not document that the ship docked, transited inland waterways, or that ship personnel stepped on the landmass of Vietnam. 

The appellant has not directly asserted that the Veteran set foot in the Republic of Vietnam, nor is there a suggestion that she has direct knowledge one way or the other.  However, it must be noted that the USS Pickaway was in DaNang harbor on June 29, 1967 to deliver trucks and cargo, and for the period of the Veteran's service, from June to October 1967, the ship is listed as operating on Vietnam's close coastal waters, with evidence that smaller craft from the ship regularly delivered supplies or trips ashore.  It must also be noted that the Veteran's military occupational specialty was storekeeper, and that the duties of a storekeeper involve management and procurement of supplies.  

The nature of the Veteran's duties in service certainly raise a reasonable likelihood that he would have gone ashore during one or more of the occasions that the USS Pickaway was deliverying supplies.  Therefore, having resolved doubt in favor of the appellant, the Board concludes that the Veteran did set foot in Vietnam during the Vietnam era.  Accordingly, the presumption of exposure to herbicides applies.  

As he is presumed to have been exposed to herbicides, the Veteran's Parkinson's disease is entitled to presumptive service connection. 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  As such, service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


